Citation Nr: 1727352	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-16 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include malignant melanoma.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for infertility, claimed as an inability to have children.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from May 1965 to May 1967.

This appeal arises before the Board of Veterans' Appeals (Board) from May 2010, June 2010 and October 2013 rating decisions, in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO), in part, denied entitlement to service connection for a skin condition, infertility (claimed as inability to have children) and a bilateral knee disability.  

The Board notes that two separate claims have been filed for entitlement to service connection for a skin condition (claimed as skin cancer) and entitlement to service connection for malignant melanoma.  The RO decided the issues separately on May 2010 and June 2010.  As the record of evidence has not established that the separately claimed conditions are distinct skin disabilities, the Board will consider all of the symptomatology contained in the evidence and will consider the claim as one for service connection for a skin condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

The issues of infertility (claimed as an inability to have children), and a skin condition, claimed as malignant melanoma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not establish that the Veteran's bilateral knee disability was caused or aggravated by his period of service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has asserted that his bilateral knee disability is due to his time in service.  

Turning to the record of evidence, the Board notes that the Veteran's service treatment record indicates that the Veteran had a preexisting knee condition; however, there appears to be an inconsistency in regard to which knee was affected by the condition prior to entry.  Specifically, the April 1965 enlistment examination shows that the Veteran endorsed the statement of a history of a "trick" or locked knee.  Moreover, the examiner noted at the time of entry, the Veteran's left knee occasionally gives out and the ankle swells.  However, the March 1967 separation examination notes that the Veteran experienced a right knee injury prior to service with residuals present.  The Veteran's service treatment records are otherwise silent on any treatment of his knees during service.  Likewise, the Veteran has not suggested, nor does the record indicate, a specific injury to his left knee during service.  At his March 1967 separation examination, although the Veteran again endorsed the statement of a history of a "trick" or locked knee, his lower extremities examination was found to be normal.  
  
An October 2008 VA medical record stated that the Veteran reported his knee pain had been an issue for roughly seven to eight years.

A July 2012 VA x-ray indicates that the Veteran's left knee had some joint space between the medial femur and tibia, without bone on bone contact.  There was also mild widening of the lateral joint space, small osteophytes in the medial compartment, and moderately large patellofemoral osteophytes.  The examiner noted probable effusion.  Regarding the right knee, the x-ray showed small patellofemoral spurs and tiny medial spurring of the right knee.  There was relative maintenance of the lateral compartment joint space with equivocal mild narrowing of the medial.  Subsequently, the Veteran underwent left knee surgery in late July 2012.    

In an October 2013 VA examination, the Veteran stated that he began having increasing left knee pain, swelling, locking, and instability in about 2008.  The examiner noted that X-rays showed bilateral osteoarthritis that was much worse in the left knee.  The Veteran denied any specific injury to the knee.  The Veteran stated that he had an arthroscopic medial meniscectomy of the left knee in July 2010, which improved his symptoms only for a short time.  The Veteran also reported that he required frequent visits to his orthopedist for knee injections to treat his worsening osteoarthritis of the left knee.  After failing conservative therapy, the Veteran underwent a left total knee arthroplasty in July 2012.  The Veteran reported that his stability and range of motion have much improved since the surgery, but that he continued to have aching pain in the joint.  The Veteran also described sharp left knee pains with squatting or kneeling.  The Veteran further stated that he has numbness over the surgical site of the left knee.  The examiner reported that, when asked about right knee symptoms, the Veteran stated that his right knee did not bother him or cause him any significant symptoms.

After an in-person examination and review of the Veteran's record, the examiner opined that it was less likely than not that the Veteran's claimed bilateral knee condition, which existed prior to service, was aggravated beyond the normal progression of disease by military service.  The examiner explained that the Veteran's service treatment records note complaints of knee pain, but the separation examination of the extremities reported a normal examination of both lower extremities.  The examiner also noted that there was no diagnosis given with respect to the knees during active duty.  The examiner further stated that there was nothing found in the evidence of record to suggest any aggravation of a prior knee condition during military service.  Moreover, the examiner noted that the evidence of record is silent for any chronicity of care for a bilateral knee condition from the time of military discharge to about 2008.  The examiner, therefore, concluded that it was more likely than not that the Veteran's bilateral knee condition is due to age-related degenerative changes, and less likely than not due to military service.  

The Board finds the opinion reached by the October 2013 examiner to have definitive conclusions bolstered by adequate reasons and bases.  The examiner considered the Veteran's current knee disability, the Veteran's lay statements, the medical history of record, current findings based on an in-person examination, and alternative theories of etiology.  The Board finds this examination to be highly probative in nature.

The initial determination is whether a bilateral knee disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2016).  

In this case, with respect to the left knee, the medical evidence clearly and unmistakably shows that the Veteran had a left knee disability manifested by occasional giving out on entrance examination in April 1965.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach to the left knee disability, and it must be determined whether the Veteran's preexisting left knee disability was aggravated by service.  Regarding the right knee, the evidence of record does not show that the Veteran had a diagnosis of any right knee disability upon entry into service.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that a right knee disability was both preexisting and not aggravated by service.  

Regarding the left knee, the Board finds that the probative evidence of record weighs heavily against a finding of aggravation beyond that of natural progression due to the Veteran's service.  As noted above, even considering complaints of knee pain in the service treatment records, the separation examination of the extremities reported a normal examination of both lower extremities.  The October 2013 examiner also noted that there was no diagnosis given with respect to the knees during active duty.  As the most probative evidence is against a finding that the Veteran's preexisting left knee disability was aggravated by his period of service, the presumption of aggravation does not attach and the burden of rebuttal does not shift to VA.  Given this, the Board concludes that the requirements for service connection for a preexisting left knee disability have not been met.  

With respect to the right knee, the Board does not find that there is clear and unmistakable evidence that the Veteran had a right knee disability that preexisted service.  The Board acknowledges that the March 1967 separation examination notes that the Veteran experienced a right knee injury prior to service with residuals present.  However, the Veteran's April 1965 enlistment examination did not note that the Veteran specifically had any pre-service history of a right knee disability.  Indeed, the examiner noted at the time of entry that the Veteran's left knee occasionally gives out and the ankle swells.  Given that there is conflicting evidence as to whether the Veteran had a preexisting right knee disability, the Board finds that the medical record does not show clearly and unmistakably that a right knee disability existed prior to service.  

As the Board has not found that there is clear and unmistakable evidence that the Veteran had a right knee disability that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).  

While the evidence of record has established that the Veteran has a current right knee disability, the evidence does not establish an in-service incident that would meet the second element of service connection.  Moreover, the October 2013 examiner noted that the evidence of record is silent for any chronicity of care for a bilateral knee condition from the time of military discharge to about 2008 and concluded that it was more likely than not that the Veteran's bilateral knee condition is due to age-related degenerative changes, and less likely than not due to military service.  

The Board has considered the Veteran's lay statement regarding his bilateral knee disability; however, apart from the Veteran's own assertions, there is no competent evidence linking his current condition to aggravation or incurrence during service.  While the Veteran is competent to describe his symptoms, without medical training, he is not competent to opine on matters requiring medical expertise, such as the etiology or natural progression of a bilateral knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  The Veteran's opinion as to the etiology or aggravation beyond natural progression of his bilateral knee disability is not competent evidence.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his bilateral knee disability.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims for entitlement to service connection for infertility (claimed as an inability to have children) and entitlement to service connection for a skin condition, to include malignant melanoma.

The Veteran seeks service connection for infertility.  Specifically, the Veteran contends that he was not able to produce children due to his exposure to Agent Orange.  The Veteran also contends that his skin condition, diagnosed as melanoma, is due to Agent Orange exposure.

The Board notes that the Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam from November 1965 to November 1966; however, under 38 C.F.R. § 3.309(e), neither infertility nor melanoma would qualify for presumptive service connection for diseases associated with exposure to certain herbicide agents, to include Agent Orange.  Therefore, service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.

While the Veteran is not entitled to a presumption of service connection for his skin disability and infertility based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Under 38 C.F.R. § 3.159 (c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a July 2007 VA medical record, the Veteran stated that he was a widow of six years.  The evidence of record indicates that the Veteran does not have any children.  He also stated that his wife of twenty-five years was unable to have children and it has always saddened him.  In his March 2010 statement in support of his claim, the Veteran indicated that he believed his inability to have children was due to his period of service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his observed symptoms.

A March 2010 VA medical record indicates that the Veteran underwent a biopsy on his lower back.  The examiner stated that results of the biopsy showed evolving malignant melanoma in situ.  The medical record indicates that the examiner observed lesions on the trunk of the Veteran's back with unknown duration.  The Veteran has indicated that he believes his skin condition is due to his period of service, but has not been afforded a VA examination to determine the nature and etiology of his observed symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to appropriate examiners.  The examiners shall consider all other medical records associated with this file during review.

Schedule the Veteran for these examinations only if the examiners determine that the examination of the Veteran is necessary. 

The examiners are asked to offer an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asserted infertility manifested in, caused by or is otherwise etiologically related to his period of service, to include exposure to Agent Orange. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition manifested in, caused by or is otherwise etiologically related to his period of service, to include exposure to Agent Orange.

In rendering the opinions, the examiner must consider the Veteran's lay statements regarding the onset and history of his disabilities.  

For all opinions offered, the examiner must state how and why he or she reached the opinion they did.  If the examiner is unable to answer any question without a resort to speculation, then he or she should state the reasons why he or she was unable to reach an opinion.

2.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


